*456¶1 After a stipulated facts trial, a judge found Roy Len Neff guilty of unlawfully manufacturing a controlled substance and added a firearm enhancement. The Court of Appeals affirmed the conviction. State v. Neff, noted at 133 Wn. App. 1042 (2006). We granted review of its decision. State v. Neff, 160 Wn.2d 1009 (2007). Neff argues that he did not waive his right to appeal, that his firearm enhancement was not supported by sufficient evidence, and that he received ineffective assistance of counsel. He is right on the first argument; he did not knowingly waive his right to appeal. But he is wrong on the other arguments; sufficient evidence supports the enhancement and he received effective assistance of counsel. Therefore, we affirm.
J.M. Johnson, J.
Facts and Procedural History
¶2 Neff disputes some of the facts found at his trial. Since he was convicted, we construe the facts in the State’s favor. State v. Myers, 133 Wn.2d 26, 37, 941 P.2d 1102 (1997).
¶3 Pierce County Sheriff Deputy James Jones responded to an unrelated suspicious vehicle call on the afternoon of November 20, 2002. While en route, he smelled a pungent ammonia odor. Aware that ammonia is hazardous, he stopped and investigated. He spoke with Neff’s neighbor, who pointed to Neff’s house as the probable source of the smell.
¶4 Deputy Jones drove through an open gate and up the driveway to Neff’s house. As he got out of his car, Neff appeared from behind the house and spoke with Deputy Jones. Neff said he smelled the ammonia too and offered to help find the source. The two began walking around the property.
¶5 Walking toward the unattached garage, Deputy Jones noticed a bug sprayer that was missing its pump top. Several signs indicated it had been used to manufacture methamphetamine: there was a mist coming from it and *457approximately four inches of a yellow-blue liquid was inside over what appeared to be rock salt. A burn pile containing numerous pseudoephedrine pill blister packets lay next to the sprayer. Deputy Jones knew that these pills were a primary ingredient in methamphetamine manufacture.
f 6 Neff noticed Deputy Jones observing these items, and he walked the other way. Neff did not get far, as another arriving deputy brought him back to the scene. As the second officer put him in a squad car, Neff tossed a set of keys under Deputy Jones’ car. Another deputy retrieved the keys and used the keys to open the garage, thinking the ammonia smell was coming from inside.
¶7 In the garage, the officers saw what appeared to be a methamphetamine manufacturing laboratory and a marijuana growing operation. One officer then asked a judge for a search warrant, which he received and the officers executed.1
¶8 Besides the drug operations, the officers found three handguns in the garage. The first two, a loaded Smith and Wesson .357 and a loaded Colt .45, were found in a locked safe under a desk on the garage’s north wall. They found the third, a loaded Davis model P.380, in a tool belt hanging from the garage rafters. They also found two surveillance cameras covering the yard and serpentine driveway, which an officer testified were for countersurveillance. Inside the garage was a monitor on which the feed from the cameras could be viewed.
¶9 Pierce County prosecutors charged Neff with six felony counts and five firearm enhancements. The case proceeded for trial to a jury. After voir dire, Neff and the prosecutor’s office reached a deal. The prosecutor agreed to drop all the charges, save for one charge of manufacturing methamphetamine and a firearm enhancement for committing the crime while armed. In return, Neff submitted to a stipulated facts trial, a procedural device where a judge finds facts based on police reports and the other documents.
*458¶10 On November 25, 2003, Neff signed a document titled “Stipulation to Facts Sufficient and Stipulated Bench Trial.” The stipulation stated the evidence was sufficient to “support a possible conviction,” Clerk’s Papers (CP) at 99, and “there is sufficient evidence to support the charged offense and the firearm enhancement.” CP at 100. It was stipulated the judge would read the police and forensic reports and the evidence from a previous hearing and, based on only those documents, would decide whether Neff was guilty.
¶11 The stipulation contained a section waiving “the following Constitutional rights: the right to a speedy . . . trial...; the right to remain silent. . .; the right at trial to hear and question witnesses who testify against me; [and] the right at trial to testify. ...” CP at 100-01. Two sections later, it waived “the right to challenge the sufficiency of the evidence to support these convictions on appeal . . . .” CP at 101.
¶12 When Neff submitted the stipulation, the trial judge, who also presided over the suppression hearing, asked Neff several questions about it.
¶13 “What’s your understanding of this document?” the judge asked. 3 Report of Proceedings (RP) (Nov. 25, 2003) at 220. “That I’m making a plea deal with the prosecutor.” Id. “Well, that’s part of it,” the judge responded. Id. Neff’s attorney then explained, “[S]ometimes these things can be complicated, so if Mr. Neff is not able to accurately answer your question, I can certainly explain it. . . .” Id. at 221.
¶14 Despite Neff’s admitted misunderstanding of the stipulation, the judge accepted the stipulation. Id. at 229.
¶15 After the bench trial, the judge found Neff guilty of unlawfully manufacturing methamphetamine. He also found him guilty of being armed while manufacturing, holding that the guns in the garage were readily available to use. He sentenced Neff to 89 months for manufacturing methamphetamine and added 36 months for the firearm enhancement, for a total of 125 months. CP at 120-28.
*459Issues
1. Whether Neff knowingly waived his right to appeal the sufficiency of the evidence supporting his conviction.
2. If the waiver was invalid, whether sufficient evidence supports the firearm enhancement.
3. Whether Neff received effective assistance of counsel.
Analysis
I. Neff Did Not Knowingly Waive His Right To Appeal
¶16 Our constitution guarantees criminal defendants “the right to appeal in all cases.” Wash. Const, art. I, § 22. A defendant may waive this right, but only if he does so intelligently and with a full understanding of the consequences. State v. Perkins, 108 Wn.2d 212, 215, 737 P.2d 250 (1987). To show his understanding, the State must prove a defendant understood both his right to appeal and the effect of a waiver. State v. Kells, 134 Wn.2d 309, 314, 949 P.2d 818 (1998). The State goes far in meeting this burden when a defendant signs a waiver statement and admits to understanding it because doing so “creates a strong presumption that the [waiver] is voluntary.” State v. Smith, 134 Wn.2d 849, 852, 953 P.2d 810 (1998).
¶17 This presumption is not conclusive, though. In Smith, the State charged the defendant with possessing cocaine. Id. at 851. He moved to suppress the cocaine evidence, claiming it was illegally seized. Id. After the trial judge denied the motion, he pleaded guilty, assuming he could appeal the suppression ruling. Id. His counsel stated in court that he was reserving an appeal of the suppression ruling. Id. However, the plea agreement, by its terms, waived the right to all appeals. Id.
¶18 We allowed his appeal, despite the written waiver, because Smith did not intelligently waive his right to appeal. *460Id. at 852. His counsel’s statements conflicted with the plea agreement, but the statements went uncorrected by both the judge and the prosecutor. Id. at 853. Under the circumstances, we held that the defendant did not knowingly waive his right to appeal. Id.
¶19 In the same way here, the State has not shouldered its burden. The stipulation Neff signed is muddled at best and contradictory at worst. It reads, “the judge will decide if I am guilty of the crime,” but the next sentence reads, “I stipulate that there is sufficient evidence to support the charged offense and the firearm enhancement.” CP at 100. The stipulation waives the right to challenge the sufficiency of “these convictions on appeal,” but there were no convictions to appeal at the time because Neff was not pleading guilty by signing. CP at 101.
¶20 The colloquy with the judge further clouded the issue. When he asked Neff’s understanding of the agreement for a stipulated trial, Neff said he was “making a plea deal with the prosecutor,” which he was not. 3 RP (Nov. 25, 2003) at 220. The judge tried to correct this statement and clarify Neff’s understanding. Neff’s counsel responded, “I read every word on that document. [Neff] appeared to be reading along with me. However, sometimes these things can he so complicated, so if Mr. Neff is not able to accurately answer your question, I can certainly explain it.” Id. at 221. These are not facts establishing a knowing waiver of a constitutional right.2
¶[21 The concurrence points out that Neff’s counsel understood the agreement. We have no doubt he did. But we are here concerned with Neff’s constitutional right to ap*461peal, not his counsel’s. Neff incorrectly told the judge he was making a plea deal. When pressed on the issue, Neff’s counsel told the judge that the entire thing was complicated and that Neff could not explain it. If it was so complicated that Neff could not explain it, his waiver cannot be held to be knowing.
¶22 The State correctly points out our strong preference for “enforcing the terms of plea agreements which are voluntarily and intelligently made.” In re Pers. Restraint of Breedlove, 138 Wn.2d 298, 309, 979 P.2d 417 (1999). But we have no preference for enforcing a waiver of a constitutional right if the defendant fails to understand his waiver and its consequences.
¶23 Neff’s alleged waiver form was confusing and contradictory. His discussion with the trial court judge showed a lack of full understanding. The State argued that he waived his right to appeal the sufficiency of the evidence supporting his conviction before he was even convicted. Under these circumstances, we must hold that Neff did not knowingly waive his right to appeal,3 and we consider that appeal below.
II. Sufficient Evidence Supports Neff’s Firearm Enhancement
¶24 Neff claims insufficient evidence supports his firearm enhancement. Since the trial court convicted Neff, we will affirm if sufficient evidence supports the conviction beyond a reasonable doubt, construing the facts in the State’s favor. State v. DeVries, 149 Wn.2d 842, 849, 72 P.3d 748 (2003) (deferential standard when reviewing a bench trial). The dissent correctly points out that when the record contains only documents, we review without deference to the trial court. But the record here contains much more *462than affidavits and documents. The trial court judge also presided over the suppression hearing, where he took testimony. The judge considered testimony when deciding guilt and made an explicit finding that the officer’s testimony was credible. Our review is deferential.
¶25 A court may add time to a sentence if a defendant was armed with a firearm while committing a crime. RCW 9.94A.533(3). A person is armed while committing a crime if he can easily access and readily use a weapon and if a nexus connects him, the weapon, and the crime. State v. Schelin, 147 Wn.2d 562, 567-68, 55 P.3d 632 (2002); State v. Valdobinos, 122 Wn.2d 270, 282, 858 P.2d 199 (1993).
¶26 This nexus requirement is critical because “[t]he right of the individual citizen to bear arms in defense of himself, or the State, shall not be impaired . . . .” Wash. Const, art. I, § 24. The State may not punish a citizen merely for exercising this right. State v. Rupe, 101 Wn.2d 664, 704, 683 P.2d 571 (1984). The State may punish him for using a weapon in a commission of a crime, though, because a weapon can turn a nonviolent crime into a violent one, increasing the likelihood of death or injury. State v. Gurske, 155 Wn.2d 134, 138-39, 118 P.3d 333 (2005).
¶27 When a crime is a continuing crime — like a drug manufacturing operation — a nexus obtains if the weapon was “there to be used,” which requires more than just the weapon’s presence at the crime scene. Id. at 138. This potential use may be offensive or defensive and may be to facilitate the crime’s commission, to escape the scene, or to protect contraband. Id. at 139. In every case, whether a defendant is armed is a fact specific decision. Id.
¶28 Since the issue is fact specific, the facts and holdings of our prior cases are helpful. In State v. O’Neal, 159 Wn.2d 500, 503, 150 P.3d 1121 (2007), officers searched the defendants’ methamphetamine laboratory. Besides evidence of drug manufacturing, the officers found over 20 guns, body armor, night vision goggles, and a police scanner. Id. A jury found the defendants guilty of manufacturing drugs and added a firearm enhancement. Id.
*463¶29 We affirmed the firearm enhancement. Id. at 502. Since the weapons were easily accessible to protect the drugs, and since the defendants kept a police scanner in the laboratory, the jury could find that the defendants used the guns to protect the drugs, and so we upheld their conviction. Id. at 504.
¶30 In State v. Eckenrode, 159 Wn.2d 488, 491, 150 P.3d 1116 (2007), the defendant called the police, alerting them to an intruder in his house. He told the dispatcher he was armed and ready to shoot the intruder. Id. When the police arrived, he was outside his home, sitting on his porch. Id. Police investigated and found he was growing marijuana and had two firearms in his house. Id. at 491-92. A jury convicted him of drug charges and gave a firearm enhancement. Id. at 492.
¶31 We affirmed his conviction and enhancement. Id. at 491. The defendant told the dispatcher he was armed. Id. at 494. Police found two weapons, one loaded, and a police scanner in the house. Id. Under those facts, a jury was allowed to infer that the defendant armed himself to protect his criminal enterprise and so was allowed to find him armed while committing the crimes. Id.
¶32 In Valdobinos, 122 Wn.2d at 273, by contrast, police arrested the defendant when he offered to sell cocaine to an undercover officer. They searched his house, finding cocaine and an unloaded rifle under his bed. Id. at 274, 282. A jury convicted him of drug charges and a firearm enhancement. Id. at 274.
¶33 We reversed the enhancement, holding the jury could not infer from an unloaded rifle near the cocaine that the defendant was armed. Id. at 282. Notably, however, no evidence indicated the gun was in the house to protect the drugs, as indicated by the presence of loaded weapons and police scanners in O’Neal and Eckenrode. See id.
¶34 Here, the trial judge found that “[i]n the defendant’s garage the Sheriff’s department recovered ... a loaded Smith and Wesson .357 handgun, a Colt .45, [and] a Davis *464model P.380 firearm.” CP at 163. He found Neff “was armed because the guns . . . where [sic] readily available for offensive or defensive purposes.” CP at 164. On these findings, he held “[t]hat defendant was armed with a firearm while he was manufacturing methamphetamine.” CP at 165.
¶35 Based on the record, a rational fact finder could agree. When they searched Neff’s garage, police found two loaded pistols in a safe, which also contained four bags of marijuana. Neff held the keys to the garage. The police found a third pistol hanging from a tool belt in the garage’s rafters. While it is unclear from the record whether Neff could easily reach the gun, we construe the fact in the State’s favor. Finally, the officers found two security cameras and a monitor in the garage on which to view live feeds. An officer testified that the monitors were for countersurveillance.
¶36 These facts, together with all inferences favoring the State, are enough for a rational person to find beyond a reasonable doubt that Neff was armed. Neff correctly points out “there must be some proof actually linking the gun to the crime of manufacturing, more than just by mere presence and the defendant’s constructive possession.” Pet’r’s Suppl. Br. at 11. Additional proof here is provided by the security cameras and video monitor. As in O’Neal, the trial judge was allowed to infer from the additional equipment— the police scanner in O’Neal and the security cameras here — that Neff used the guns to protect his drug operation. 159 Wn.2d at 503.
¶37 Neff contends there is no evidence or finding that he was in the garage with the guns when Deputy Jones arrived, and so he could not have been armed. But we held in O’Neal, id. at 504, that “[t]he defendant does not have to be armed at the moment of arrest to be armed for purposes of the firearms enhancement.” The dissent takes issue with this holding, but O’Neal stated the rule just last year, and we have no reason to overturn it. Neff’s drug operation was a continuing crime. Manufacturing is unlike, *465say, robbery, which happens once. The manufacturing operation is a crime, even if the defendant is elsewhere when the police arrive. Moreover, even the dissent agrees that sufficient evidence supports Neff’s manufacturing conviction, even though he was not manufacturing when the police arrived. Sufficient evidence supports the finding that Neff had manufactured methamphetamine in the past and did so with guns at hand and countersurveillance cameras watching for approaching cars.
¶38 The dissent asks, “what better place [to keep a gun] than locked in a safe or out of reach on a high rafter?” Dissent at 474. There are lawful places to keep guns other than in a methamphetamine lab equipped with counter-surveillance cameras watching for police or intruders. It is clear from the record that Neff armed himself and equipped his lab for the purpose of defending his drug operation. Under O’Neal and Eckenrode, this is enough to convict him of being armed while manufacturing drugs.
¶39 The State may not punish Neff for owning guns, for keeping them loaded, or for keeping them easily accessible. However, it could enhance his drug manufacturing sentence where it proved beyond a reasonable doubt that Neff used them to defend his drug operation. Given the record, a rational fact finder could have so found, and so we affirm the enhancement.
III. Neff Received Effective Assistance of Counsel
¶40 Neff also claims he received ineffective assistance of counsel, both because his counsel failed to argue that Neff was unarmed and for counseling him to accept the stipulated facts trial agreement. We reject his claims.
¶41 An ineffective counsel requires reversal if a defendant shows “counsel made errors so serious that counsel was not functioning as the ‘counsel,’ ” and “the deficient performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
*466¶42 Neff cannot show prejudice from his attorney’s failure to argue that Neff was unarmed. He bears the burden of proving “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at 694. This he has not done. After reviewing the record, the trial judge’s guilty finding was supported by sufficient evidence, and Neff has not proved to us the result would have been different had his counsel argued the issue. See supra section II.
¶43 Nor can he show counsel error from the stipulated facts trial agreement. “Judicial scrutiny of counsel’s performance must be highly deferential,” and “the defendant must overcome the presumption that, under the circumstances, the challenged action ‘might be considered sound trial strategy.’ ” Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101, 76 S. Ct. 158, 100 L. Ed. 83 (1955)).
¶44 Here, the State originally charged Neff with six felonies and five firearm enhancements. The stipulation reduced the numerous charges to one felony and one firearm enhancement. At oral argument here, Neff’s counsel conceded the decision to accept the stipulation was tactical. Neff received effective assistance of counsel.
¶45 We therefore affirm the Court of Appeals.
Alexander, C.J., and C. Johnson and Chambers, JJ., concur.

 While Neff unsuccessfully moved to suppress the evidence in the garage at the Court of Appeals, that motion is not before us.


 We leave open whether a criminal defendant may ever waive his right to appeal before a guilty plea or a guilty verdict. Normally, a waiver of the right to appeal follows a guilty finding or is coupled with a guilty plea. This makes sense because the right to appeal is different from other constitutional rights. A citizen always has the right to speak on any subject, for example. Wash. Const, art. I, § 5. But no person has a right to a criminal appeal until being found guilty or admitting guilt. Waiving one’s right to appeal before a guilty determination is like waiving a right to a jury trial before committing a crime. We need not decide the issue today because even if a citizen can waive his right to appeal before a guilty decision, Neff did not knowingly do so.


 The State invites us to strike the whole agreement if we find Neff did not knowingly waive his right to appeal, allowing it to recharge him with the six felonies and five firearm enhancements. We decline to do so. Because the stipulation is contradictory when discussing Neff’s right to appeal, it does not clearly waive that right. The State, when drafting, should have been clear or even negotiated a guilty plea.